DETAILED ACTION
	This is the first office action in response to U.S. application 17/114,458. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is over 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 21 objected to because of the following informalities: 
operating at least one joint mechanism of the exoskeleton according to a first control policy of a plurality of control policies; 
operating a redundant control policy system of the exoskeleton, the redundant control policy system comprising a plurality of sensors and a controller, the plurality of sensors being associated with the at least one joint mechanism; 
facilitating operating the at least one joint mechanism according to a first control policy of a plurality of control policies; 
facilitating switching from the first control policy, using the controller, to a second control policy based on a determination whether each of the plurality of sensors satisfies at least one self-test defined criterion; and 
operating the at least one joint mechanism, using the controller, according to the second control policy 
should read as:
operating at least one joint mechanism of the exoskeleton according to a first control policy of a plurality of control policies; 
operating a redundant control policy system of the exoskeleton, the redundant control policy system comprising a plurality of sensors and a controller, the plurality of sensors being associated with the at least one joint mechanism;


operating the at least one joint mechanism, using the controller, according to the second control policy. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-11, 13-14, 17, 20-26, 28-29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry (US 20080009771).
Regarding claim 1, Perry teaches an exoskeleton (exoskeleton 8), comprising: 
a plurality of support structures ([0086] “The exoskeleton includes an external structural mechanism with joints and links corresponding to those of the human body.”); 
at least one joint mechanism rotatably coupling two of the plurality of support structures ([0082] discusses and Fig. 5 shows links (support structures) of the exoskeleton arm where two links are connected via a joint mechanism); 
a plurality of sensors associated with the at least one joint mechanism ([0054] “The joint position of each DOF is sensed by two sensors: a shaft encoder located on the actuator and potentiometer located on the exoskeleton joint”); and 
a controller (Fig. 10) configured to: 
generate a plurality of command signals according to a plurality of respective control policies ([0135]-[0136] discuss using impedance control as the low-level servo control mode and discusses “control concepts” which include joint space control where joint control is implemented using the operator’s control of the exoskeleton); 
generate each command signal based on sensor output data from at least one sensor of the plurality of sensors ([0135]-[0136] discuss the impedance control mode where force sensors are used as a control interface between the human user and the exoskeleton with [0141]-[0147] discussing a variety of control algorithms being used including position and force and the control system where command signals are generated by the controller based on the force sensor data where the torque applied by the operator is related to the angular velocity of the joint. Further [0049]-[0060] discuss safety tactics which include emergency stops which are being interpreted as “control policies”); and 
control operation of the at least one joint mechanism according to a selected control policy of the plurality of control policies ([0135]-[0136] discuss impedance control being used to control the exoskeleton joints), wherein the selected control policy is based on a determination whether each of the plurality of sensors satisfies at least one self-test defined criterion ([0055] discusses an emergency stop stating “software based E-stop triggers the same response to the hardware trigger base on sensors' discrepancy and internal logic that is incorporated into the system…” where the exoskeleton is controlled using impedance control based on the force sensors when it has been determined that the joint sensors have passed the self-test (safety test) and where the exoskeleton is controlled to perform an emergency stop when it has been determined that the joint sensors have not passed the self-test (safety test)).

Regarding claim 2, Perry teaches wherein the at least one sensor comprises a force moment sensor configured to generate force sensor output data during use of the exoskeleton, wherein the controller is configured to generate a first command signal, of the plurality of command signals, based on the force sensor output data for facilitating control of the at least one joint mechanism in response to user movement while wearing the exoskeleton ([0145]-[0147] discuss the control system where command signals are generated by the controller based on the force sensor data collected from the moment applied by the operator to the system). 

Regarding claim 4, Perry teaches wherein the at least one joint mechanism comprises an actuator operable to actuate the joint, wherein the controller is configured to transmit a selected command signal, of the plurality of command signals, according to the selected control policy for operating the actuator and actuating the joint ([0051]-[0054] discuss emergency stops being performed using actuators where [0079] further discusses the exoskeleton is actuated by motors that transmit torque to each joint and [0130] discusses the command signals for normal operation (safety test passed) of the exoskeleton are generated to the exoskeleton actuators).

Regarding claim 5, Perry teaches wherein the controller is further configured to determine whether each command signal of the plurality of command signals satisfies at least one safety control criterion ([0055]-[0056] discuss a software based emergency stop triggered by sensor discrepancy and internal logic that is incorporated into the system where the software determining a safety stop is interpreted as determining whether each command signal of the plurality of command signals satisfies at least one safety control criterion as the software will either determine that the system is unsafe and should be stopped or the system is safe and should continue operating under impedance joint control).

Regarding claim 6, Perry teaches wherein the controller is further configured to: determine whether a discrepancy exists between the command signals of the plurality of command signals according to at least one command comparison criterion; and 
transmit a selected one of the command signals, according to the selected control policy, to an actuator of the at least one joint mechanism to actuate the joint ([0055]-[0056] discuss a software based emergency stop triggered by sensor discrepancy and internal logic that is incorporated into the system where the software determining a safety stop is interpreted as determining whether each command signal of the plurality of command signals satisfies at least one safety control criterion as the software will either determine that the system is unsafe based on the sensor discrepancy and should be stopped or the system is safe and should continue operating under impedance joint control which as stated above is performed via joint actuation).

Regarding claim 8, Perry teaches wherein the at least one self-test defined criterion comprises at least one of an upper limit value, a lower limit value, a rate of change value, a noise level value, or a communication error ([0055] discusses the safety criterion of determining that there is a discrepancy between two sensors where an emergency stop will be triggered based on the sensor discrepancy exceeding operational envelop where it is interpreted that an operational envelop would contain an upper and lower limit value).

Regarding claim 9, Perry teaches wherein the at least one joint mechanism comprises a plurality of joint mechanisms each rotatably coupling at least two of the plurality of support structures([0086] discusses and Fig. 3 shows the structural mechanism of the exoskeleton which includes 3 joints where two links (support structures) are connected via each joint (upper arm and lower arm connected via the elbow joint)), wherein the controller is configured to control at least two joint mechanisms, of the plurality of joint mechanisms, according to the selected control policy of the plurality of control policies ([0135]-[0136] discuss using impedance control as the low-level servo control mode and discusses “control concepts” which include joint space control where joint control is implemented using the operator’s control of the exoskeleton).

Regarding claim 10, Perry teaches wherein at least two joint mechanisms are adjacent joints of the exoskeleton (Fig. 3 shows the exoskeleton where two joint mechanisms are adjacent joints of the exoskeleton (the elbow and the wrist)).

Regarding claim 11, Perry teaches wherein at least two joint mechanisms are separated by at least one other joint mechanism of the plurality of joint mechanisms (Fig. 3 shows the exoskeleton where two joint mechanisms (the shoulder and the wrist) are separated by at least one other joint mechanism (the elbow)).

Regarding claim 13, Perry teaches an exoskeleton (exoskeleton 8), comprising: 
a plurality of support structures ([0086] “The exoskeleton includes an external structural mechanism with joints and links corresponding to those of the human body.”);  
a plurality of joint mechanisms each rotatably coupling two of the plurality of support structures ([0086] discusses and Fig. 3 shows the structural mechanism of the exoskeleton which includes 3 joints where two links (support structures) are connected via each joint (upper arm and lower arm connected via the elbow joint)); 
a plurality of sensors configured to generate sensor output data ([0054] “The joint position of each DOF is sensed by two sensors: a shaft encoder located on the actuator and potentiometer located on the exoskeleton joint”); 
a redundant control policy system operable to control at least one joint mechanism, the redundant control policy system comprising: 
at least two sensors, of the plurality of sensors, associated with the at least one joint mechanism ([0054] “The joint position of each DOF is sensed by two sensors: a shaft encoder located on the actuator and potentiometer located on the exoskeleton joint”); 
a controller (Fig. 10) configured to: 
determine whether each of the at least two sensors satisfy at least one self-test defined criterion ([0054] “The joint position of each DOF is sensed by two sensors: a shaft encoder located on the actuator and potentiometer located on the exoskeleton joint. This redundant setup of sensors allows triggering an E-stop in any case that a discrepancy between the readout of the two sensors will be identified”); and 
control operation, based on the determination, of the at least one joint mechanism according to a selected control policy of the plurality of control policies ([0055] discusses an emergency stop stating “software based E-stop triggers the same response to the hardware trigger base on sensors' discrepancy and internal logic that is incorporated into the system…” where the exoskeleton is controlled using impedance control based on the force sensors when it has been determined that the joint sensors have passed the self-test (safety test) and where the exoskeleton is controlled to perform an emergency stop when it has been determined that the joint sensors have not passed the self-test (safety test)).

Regarding claim 14, Perry teaches wherein a first sensor of the at least two sensors comprises a force moment sensor configured to generate force sensor output data during use of the exoskeleton, wherein the controller is configured to generate a first command signal according to a first control policy based on the force sensor output data for facilitating control of the at least one joint mechanism in response to user movement while wearing the exoskeleton ([0145]-[0147] discuss the control system where command signals are generated by the controller based on the force sensor data collected from the moment applied by the operator to the system). 

Regarding claim 17, Perry teaches wherein the controller is further configured to determine whether each command signal of a plurality of command signals satisfies at least one safety control criterion, wherein each command signal is generated according to a respective control policy of the plurality of control policies ([0055]-[0056] discuss a software based emergency stop triggered by sensor discrepancy and internal logic that is incorporated into the system where the software determining a safety stop is interpreted as determining whether each command signal of the plurality of command signals satisfies at least one safety control criterion as the software will either determine that the system is unsafe and should be stopped or the system is safe and should continue operating under impedance joint control).

Regarding claim 20, Perry teaches wherein the plurality of joint mechanisms comprises at least two joint mechanisms defining adjacent joints of the exoskeleton (Fig. 3 shows the exoskeleton where two joint mechanisms are adjacent joints of the exoskeleton (the elbow and the wrist)), each joint mechanism of the at least two joint mechanisms comprising an actuator controllable by the controller via the selected control policy ([0051]-[0054] discuss emergency stops being performed using actuators where [0079] further discusses the exoskeleton is actuated by motors that transmit torque to each joint and [0130] discusses the command signals for normal operation (safety test passed) of the exoskeleton are generated to the exoskeleton actuators).

Regarding claim 21, Perry teaches a method for safe operation of an exoskeleton ([0055] discusses a method of safe implementation of exoskeleton 8), the method comprising: 
operating at least one joint mechanism of the exoskeleton according to a first control policy of a plurality of control policies ([0135]-[0136] discuss the impedance control mode where force sensors are used as a control interface between the human user and the exoskeleton with [0141]-[0147] discussing a variety of control algorithms being used including position and force and the control system where command signals are generated by the controller based on the force sensor data where the torque applied by the operator is related to the angular velocity of the joint); 
operating a redundant control policy system of the exoskeleton, the redundant control policy system comprising a plurality of sensors and a controller, the plurality of sensors being associated with the at least one joint mechanism ([0049]-[0060] discuss safety tactics which include emergency stops which are being interpreted as “control policies” where [0054] states “The joint position of each DOF is sensed by two sensors: a shaft encoder located on the actuator and potentiometer located on the exoskeleton joint” where the use of redundant sensors to determine control of the joint mechanisms is interpreted as a redundant control policy); 
facilitating operating the at least one joint mechanism according to a first control policy of a plurality of control policies ([0135]-[0136] discuss the impedance control mode where force sensors are used as a control interface between the human user and the exoskeleton with [0141]-[0147] discussing a variety of control algorithms being used including position and force and the control system where command signals are generated by the controller based on the force sensor data where the torque applied by the operator is related to the angular velocity of the joint);
facilitating switching from the first control policy, using the controller, to a second control policy based on a determination whether each of the plurality of sensors satisfies at least one self-test defined criterion ([0055] discusses an emergency stop stating “software based E-stop triggers the same response to the hardware trigger base on sensors' discrepancy and internal logic that is incorporated into the system…” where a sensor discrepancy causing an emergency stop is being interpreted as not satisfying a self-test defined criterion); and 
operating the at least one joint mechanism, using the controller, according to the second control policy ([0055] discusses an emergency stop where the exoskeleton is controlled using impedance control based on the force sensors when it has been determined that the joint sensors have passed the self-test (safety test) and where the exoskeleton is controlled to perform an emergency stop when it has been determined that the joint sensors have not passed the self-test (safety test))..

Regarding claim 22, Perry teaches wherein operating the at least one joint mechanism according to the first control policy comprises actuating an actuator of the at least one joint mechanism based, at least in part, on the sensor output data from at least one sensor of the plurality of sensors ([0051]-[0054] discuss emergency stops being performed using actuators where [0079] further discusses the exoskeleton is actuated by motors that transmit torque to each joint and [0130] discusses the command signals for normal operation (safety test passed) based on impedance joint control of the exoskeleton are generated to the exoskeleton actuators).

Regarding claim 23, Perry teaches wherein operating the redundant control policy system comprises facilitating the controller to determine whether each command signal, of a plurality of command signals associated with a respective control policy, satisfies at least one safety control criterion ([0055]-[0056] discuss a software based emergency stop triggered by sensor discrepancy and internal logic that is incorporated into the system where the software determining a safety stop is interpreted as determining whether each command signal of the plurality of command signals satisfies at least one safety control criterion as the software will either determine that the system is unsafe and should be stopped or the system is safe and should continue operating under impedance joint control).
 .
Regarding claim 24, Perry teaches wherein facilitating switching from the first control policy, using the controller, to a second control policy is further based on at least one of an identified discrepancy between command signals associated with respective control policies, wherein operating the redundant control policy system comprises facilitating the controller to: determine whether a discrepancy exists between the command signals according to at least one command comparison criterion; and transmit a selected one of the command signals, according to a selected control policy of the plurality of control policies, to an actuator of the at least one joint mechanism to actuate the joint ([0055]-[0056] discuss a software based emergency stop triggered by sensor discrepancy and internal logic that is incorporated into the system where the software determining a safety stop is interpreted as determining whether each command signal of the plurality of command signals satisfies at least one safety control criterion as the software will either determine that the system is unsafe based on the sensor discrepancy and should be stopped or the system is safe and should continue operating under impedance joint control which as stated above is performed via joint actuation).

Regarding claim 25, Perry teaches operating at least two joint mechanisms, using the controller, according the second control policy ([0086] discusses and Fig. 3 shows the structural mechanism of the exoskeleton which includes 3 joints where two links (support structures) are connected via each joint (upper arm and lower arm connected via the elbow joint) where if the sensors of the joint mechanisms had a discrepancy as described by [0054]-[0055] the joint mechanisms would be controlled using the emergency stop).
Regarding claim 26, Perry teaches an exoskeleton (exoskeleton 8), comprising: 
a plurality of support structures ([0086] “The exoskeleton includes an external structural mechanism with joints and links corresponding to those of the human body.”); 
at least one joint mechanism rotatably coupling two of the plurality of support structures ([0082] discusses and Fig. 5 shows links (support structures) of the exoskeleton arm where two links are connected via a joint mechanism);  
a plurality of sensors associated with the at least one joint mechanism ([0054] “The joint position of each DOF is sensed by two sensors: a shaft encoder located on the actuator and potentiometer located on the exoskeleton joint”); and 
a controller (Fig. 10) configured to: 
generate a plurality of command signals according to a plurality of respective control policies ([0135]-[0136] discuss using impedance control as the low-level servo control mode and discusses “control concepts” which include joint space control where joint control is implemented using the operator’s control of the exoskeleton);
generate each command signal based on sensor output data from at least one sensor of the plurality of sensors ([0135]-[0136] discuss the impedance control mode where force sensors are used as a control interface between the human user and the exoskeleton with [0141]-[0147] discussing a variety of control algorithms being used including position and force and the control system where command signals are generated by the controller based on the force sensor data where the torque applied by the operator is related to the angular velocity of the joint. Further [0049]-[0060] discuss safety tactics which include emergency stops which are being interpreted as “control policies”); and 
control operation of the at least one joint mechanism according to a selected control policy of the plurality of control policies ([0135]-[0136] discuss impedance control being used to control the exoskeleton joints), wherein the selected control policy is based on an identified discrepancy between at least some of the plurality of command signals ([0055] discusses an emergency stop stating “software based E-stop triggers the same response to the hardware trigger base on sensors' discrepancy and internal logic that is incorporated into the system…” where the exoskeleton is controlled using impedance control based on the force sensors when it has been determined that the joint sensors have passed the self-test (safety test) and where the exoskeleton is controlled to perform an emergency stop when it has been determined that the joint sensors have not passed the self-test (safety test)).

Regarding claim 28, Perry teaches wherein the controller is further configured to determine whether each command signal of the plurality of command signals satisfies at least one safety control criterion ([0055]-[0056] discuss a software based emergency stop triggered by sensor discrepancy and internal logic that is incorporated into the system where the software determining a safety stop is interpreted as determining whether each command signal of the plurality of command signals satisfies at least one safety control criterion as the software will either determine that the system is unsafe and should be stopped or the system is safe and should continue operating under impedance joint control).

Regarding claim 29, Perry teaches wherein the selected control policy is further based on an identified discrepancy between command signals associated with respective control policies, such that the controller is further configured to: determine whether a discrepancy exists between the command signals of the plurality of command signals according to at least one command comparison criterion; and transmit a selected one of the command signals, according to the selected control policy, to an actuator of the at least one joint mechanism to actuate the joint ([0055]-[0056] discuss a software based emergency stop triggered by sensor discrepancy and internal logic that is incorporated into the system where the software determining a safety stop is interpreted as determining whether each command signal of the plurality of command signals satisfies at least one safety control criterion as the software will either determine that the system is unsafe based on the sensor discrepancy and should be stopped or the system is safe and should continue operating under impedance joint control which as stated above is performed via joint actuation)..

Regarding claim 31, Perry teaches wherein the controller is further configured to control operation of the at least one joint mechanism according to a selected control policy of the plurality of control policies, wherein the selected control policy is based on a determination whether each of the plurality of sensors satisfies at least one self-test defined criterion ([0055]-[0056] discuss a software based emergency stop triggered by sensor discrepancy and internal logic that is incorporated into the system where the software determining a safety stop is interpreted as determining whether each command signal of the plurality of command signals satisfies at least one safety control criterion as the software will either determine that the system is unsafe and should be stopped or the system is safe and should continue operating under impedance joint control).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, 15-16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Dalley (US 20190105777).
Regarding claim 3, Perry teaches wherein the plurality of sensors comprises a first sensor and a second sensor being disparate types of sensors ([0054] “One example uses redundant position sensing. The joint position of each DOF is sensed by two sensors: a shaft encoder located on the actuator and potentiometer located on the exoskeleton joint”), but does not explicitly teach wherein the controller is configured to generate a first command signal, of the plurality of command signals, based on sensor output data of the first sensor, and to generate a second command signal, of the plurality of command signals, based on sensor output data of the second sensor, the controller configured to control operation of the at least one joint mechanism according to a selected one of the first or second command signals based on an identified discrepancy between the first and second command signals.
	Dalley teaches wherein the plurality of sensors comprises a first sensor and a second sensor being disparate types of sensors, wherein the controller is configured to generate a first command signal, of the plurality of command signals, based on sensor output data of the first sensor, and to generate a second command signal, of the plurality of command signals, based on sensor output data of the second sensor, the controller configured to control operation of the at least one joint mechanism according to a selected one of the first or second command signals based on an identified discrepancy between the first and second command signals ([0022] “Device Alerts for Sensor Faults is a control method by which sensor issues are detected and utilized to modify device behavior to better protect the user and exoskeleton device components should sensor faults occur… redundant or similar sensors may be utilized exclusively when their counterparts fail” with [0067] further stating “There also may be one or more redundant sensors that correspond respectively to one or more of the above sensors, and the redundant sensors may provide sensor information when there is a sensor fault detected in a respective sensor” where using a similar sensor when a sensor counterpart has failed is interpreted that a command signal is received from a faulty sensor and a command signal is received from a similar counterpart sensor and the command signal from the working sensor is selected).
	Perry teaches using redundant sensors to determine discrepancies between the sensors to establish safety criterion. Dalley teaches using similar sensors to determine discrepancies and to utilize the functional sensors over the faulty sensors. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the exoskeleton system of Perry and modify it with the similar sensors of Dalley as determining which sensors are faulty and utilizing the data from the operational sensors would ensure safer operation of the exoskeleton by the operator.

Regarding claim 12, Perry teaches wherein a first sensor associated with a first control policy of the plurality of control policies comprises a force moment sensor, wherein second and third sensors associated with a second control policy of the plurality of control policies comprises a torque sensor ([0145]-[0147] discuss the control system where command signals are generated by the controller based on the force sensor data collected from the moment applied by the operator to the system with [0147] further discussing the exoskeleton utilizing impedance and torque control).
	Perry does not explicitly teach using inertial measurement units sensors to determine control policies for an exoskeleton system. Dalley teaches utilizing inertial measurement unit sensors to determine the control policy of an exoskeleton system ([0067]-[0068] discuss the exoskeleton system using redundant sensors including inertial measurement sensors).
	Perry teaches using redundant sensors to determine discrepancies between the sensors to establish safety criterion. Dalley teaches using similar sensors including inertial measurement sensors to determine discrepancies and to utilize the functional sensors over the faulty sensors. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the exoskeleton system of Perry and modify it with the similar sensors of Dalley as determining which sensors are faulty and utilizing the data from the operational sensors would ensure safer operation of the exoskeleton by the operator.

Regarding claim 15, Perry teaches wherein the at least two sensors comprises a first sensor and a second sensor being disparate types of sensors ([0054] “One example uses redundant position sensing. The joint position of each DOF is sensed by two sensors: a shaft encoder located on the actuator and potentiometer located on the exoskeleton joint”), but does not explicitly teach, wherein the controller is configured to generate a first command signal according to a first control policy based on sensor output data of the first sensor, and to generate a second command signal according to a second control policy based on sensor output data of the second sensor, the controller configured to control operation of the at least one joint mechanism according to a selected one of the first or second command signals based on an identified discrepancy between the first and second command signals.
Dalley teaches wherein the at least two sensors comprises a first sensor and a second sensor being disparate types of sensors, wherein the controller is configured to generate a first command signal according to a first control policy based on sensor output data of the first sensor, and to generate a second command signal according to a second control policy based on sensor output data of the second sensor, the controller configured to control operation of the at least one joint mechanism according to a selected one of the first or second command signals based on an identified discrepancy between the first and second command signals ([0022] “Device Alerts for Sensor Faults is a control method by which sensor issues are detected and utilized to modify device behavior to better protect the user and exoskeleton device components should sensor faults occur… redundant or similar sensors may be utilized exclusively when their counterparts fail” with [0067] further stating “There also may be one or more redundant sensors that correspond respectively to one or more of the above sensors, and the redundant sensors may provide sensor information when there is a sensor fault detected in a respective sensor” where using a similar sensor when a sensor counterpart has failed is interpreted that a command signal is received from a faulty sensor and a command signal is received from a similar counterpart sensor and the command signal from the working sensor is selected).
Perry teaches using redundant sensors to determine discrepancies between the sensors to establish safety criterion. Dalley teaches using similar sensors to determine discrepancies and to utilize the functional sensors over the faulty sensors. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the exoskeleton system of Perry and modify it with the similar sensors of Dalley as determining which sensors are faulty and utilizing the data from the operational sensors would ensure safer operation of the exoskeleton by the operator.

Regarding claim 16, Perry teaches wherein the at least one joint mechanism comprises an actuator operable to actuate the joint, wherein the controller is configured to transmit the selected one of the first or second command signals for operating the actuator ([0051]-[0054] discuss emergency stops being performed using actuators where [0079] further discusses the exoskeleton is actuated by motors that transmit torque to each joint and [0130] discusses the command signals for normal operation (safety test passed) of the exoskeleton are generated to the exoskeleton actuators).

Regarding claim 27, Perry teaches wherein the plurality of sensors comprises a first sensor and a second sensor being disparate types of sensors ([0054] “One example uses redundant position sensing. The joint position of each DOF is sensed by two sensors: a shaft encoder located on the actuator and potentiometer located on the exoskeleton joint”), but does not explicitly teach wherein the controller is configured to generate a first command signal, of the plurality of command signals, based on sensor output data of the first sensor, and to generate a second command signal, of the plurality of command signals, based on sensor output data of the second sensor, the controller further configured to control operation of the at least one joint mechanism according to a selected one of the first or second command signals based on an identified discrepancy between the first and second command signals.
Dalley teaches wherein the plurality of sensors comprises a first sensor and a second sensor being disparate types of sensors, wherein the controller is configured to generate a first command signal, of the plurality of command signals, based on sensor output data of the first sensor, and to generate a second command signal, of the plurality of command signals, based on sensor output data of the second sensor, the controller further configured to control operation of the at least one joint mechanism according to a selected one of the first or second command signals based on an identified discrepancy between the first and second command signals ([0022] “Device Alerts for Sensor Faults is a control method by which sensor issues are detected and utilized to modify device behavior to better protect the user and exoskeleton device components should sensor faults occur… redundant or similar sensors may be utilized exclusively when their counterparts fail” with [0067] further stating “There also may be one or more redundant sensors that correspond respectively to one or more of the above sensors, and the redundant sensors may provide sensor information when there is a sensor fault detected in a respective sensor” where using a similar sensor when a sensor counterpart has failed is interpreted that a command signal is received from a faulty sensor and a command signal is received from a similar counterpart sensor and the command signal from the working sensor is selected).
Perry teaches using redundant sensors to determine discrepancies between the sensors to establish safety criterion. Dalley teaches using similar sensors to determine discrepancies and to utilize the functional sensors over the faulty sensors. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the exoskeleton system of Perry and modify it with the similar sensors of Dalley as determining which sensors are faulty and utilizing the data from the operational sensors would ensure safer operation of the exoskeleton by the operator.

Claims 7, 18-19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Dalley and further in view of Edsinger (US 9205560).
Regarding claim 7, Perry teaches using two redundant sensors to determine control policies of an exoskeleton as discussed above but does not explicitly teach wherein the plurality of control policies comprises three control policies, the controller further configured to compare three command signals, each corresponding to a respective control policy, to determine whether a discrepancy exists between the command signals according to at least one command comparison criterion.
Dalley teaches the controller further configured to compare  ([0022] “Device Alerts for Sensor Faults is a control method by which sensor issues are detected and utilized to modify device behavior to better protect the user and exoskeleton device components should sensor faults occur… redundant or similar sensors may be utilized exclusively when their counterparts fail” with [0067] further stating “There also may be one or more redundant sensors that correspond respectively to one or more of the above sensors, and the redundant sensors may provide sensor information when there is a sensor fault detected in a respective sensor” where using a similar sensor when a sensor counterpart has failed is interpreted that a command signal is received from a faulty sensor and a command signal is received from a similar counterpart sensor and the command signal from the working sensor is selected).
	Perry teaches using redundant sensors to determine discrepancies between the sensors to establish safety criterion. Dalley teaches using similar sensors to determine discrepancies and to utilize the functional sensors over the faulty sensors. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the exoskeleton system of Perry and modify it with the similar sensors of Dalley as determining which sensors are faulty and utilizing the data from the operational sensors would ensure safer operation of the exoskeleton by the operator.
	While Dalley teaches using similar sensors it does not teach using three sensors to determine discrepancies and to utilizing the functional sensors over the faulty sensors. Edsinger teaches using three sensors to determine discrepancies within the sensors (Col. 3 lines 15-17 state “The robot actuator includes two or more non-equivalent sensors that are equipped to measure actuator activity of the robot actuator”).
	Perry modified by Dalley teaches an exoskeleton which utilizes similar sensors to determine discrepancies in the sensors. Edsinger teaches using two or more sensors to determine discrepancies in the sensors. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the exoskeleton system of Perry modified by Dalley and further modify it with the plurality of sensors of Edsinger as Edsinger teaches that using multiple non-equivalent sensors can determine discrepancies in the sensors when multiple redundant sensors fail at the same time or in the same way.

Regarding claim 18, Perry teaches using two redundant sensors to determine control policies of an exoskeleton as discussed above but does not explicitly teach wherein the plurality of control policies comprises three control policies, the controller further configured to compare three command signals, each corresponding to a respective control policy of the three control policies, to determine whether a discrepancy exists between the three command signals according to at least one command comparison criterion.
Dalley teaches the controller further configured to compare ([0022] “Device Alerts for Sensor Faults is a control method by which sensor issues are detected and utilized to modify device behavior to better protect the user and exoskeleton device components should sensor faults occur… redundant or similar sensors may be utilized exclusively when their counterparts fail” with [0067] further stating “There also may be one or more redundant sensors that correspond respectively to one or more of the above sensors, and the redundant sensors may provide sensor information when there is a sensor fault detected in a respective sensor” where using a similar sensor when a sensor counterpart has failed is interpreted that a command signal is received from a faulty sensor and a command signal is received from a similar counterpart sensor and the command signal from the working sensor is selected).
Perry teaches using redundant sensors to determine discrepancies between the sensors to establish safety criterion. Dalley teaches using similar sensors to determine discrepancies and to utilize the functional sensors over the faulty sensors. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the exoskeleton system of Perry and modify it with the similar sensors of Dalley as determining which sensors are faulty and utilizing the data from the operational sensors would ensure safer operation of the exoskeleton by the operator.
While Dalley teaches using similar sensors it does not teach using three sensors to determine discrepancies and to utilizing the functional sensors over the faulty sensors. Edsinger teaches using three sensors to determine discrepancies within the sensors (Col. 3 lines 15-17 state “The robot actuator includes two or more non-equivalent sensors that are equipped to measure actuator activity of the robot actuator”).
Perry modified by Dalley teaches an exoskeleton which utilizes similar sensors to determine discrepancies in the sensors. Edsinger teaches using two or more sensors to determine discrepancies in the sensors. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the exoskeleton system of Perry modified by Dalley and further modify it with the plurality of sensors of Edsinger as Edsinger teaches that using multiple non-equivalent sensors can determine discrepancies in the sensors when multiple redundant sensors fail at the same time or in the same way.

Regarding claim 19, modified Perry teaches an exoskeleton which utilizes similar sensors to determine discrepancies in the sensors but does not explicitly teach wherein the plurality of sensors comprises first, second, and third sensors of disparate types of sensors, each associated with a respective control policy of the three control policies.
Edsinger teaches wherein the plurality of sensors comprises first, second, and third sensors of disparate types of sensors, each associated with a respective control policy of the three control policies (Col. 3 lines 15-17 state “The robot actuator includes two or more non-equivalent sensors that are equipped to measure actuator activity of the robot actuator”).
Perry modified by Dalley teaches an exoskeleton which utilizes similar sensors to determine discrepancies in the sensors. Edsinger teaches using two or more sensors to determine discrepancies in the sensors. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the exoskeleton system of Perry modified by Dalley and further modify it with the plurality of sensors of Edsinger as Edsinger teaches that using multiple non-equivalent sensors can determine discrepancies in the sensors when multiple redundant sensors fail at the same time or in the same way.

Regarding claim 30, Perry teaches using two redundant sensors to determine control policies of an exoskeleton as discussed above but does not explicitly wherein the plurality of control policies comprises three control policies, the controller further configured to compare three command signals, each corresponding to a respective control policy, to determine whether a discrepancy exists between the command signals according to at least one command comparison criterion.
Dalley teaches the controller further configured to compare three command signals, each corresponding to a respective control policy, to determine whether a discrepancy exists between the command signals according to at least one command comparison criterion ([0022] “Device Alerts for Sensor Faults is a control method by which sensor issues are detected and utilized to modify device behavior to better protect the user and exoskeleton device components should sensor faults occur… redundant or similar sensors may be utilized exclusively when their counterparts fail” with [0067] further stating “There also may be one or more redundant sensors that correspond respectively to one or more of the above sensors, and the redundant sensors may provide sensor information when there is a sensor fault detected in a respective sensor” where using a similar sensor when a sensor counterpart has failed is interpreted that a command signal is received from a faulty sensor and a command signal is received from a similar counterpart sensor and the command signal from the working sensor is selected).
Perry teaches using redundant sensors to determine discrepancies between the sensors to establish safety criterion. Dalley teaches using similar sensors to determine discrepancies and to utilize the functional sensors over the faulty sensors. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the exoskeleton system of Perry and modify it with the similar sensors of Dalley as determining which sensors are faulty and utilizing the data from the operational sensors would ensure safer operation of the exoskeleton by the operator.
While Dalley teaches using similar sensors it does not teach using three sensors to determine discrepancies and to utilizing the functional sensors over the faulty sensors. Edsinger teaches using three sensors to determine discrepancies within the sensors (Col. 3 lines 15-17 state “The robot actuator includes two or more non-equivalent sensors that are equipped to measure actuator activity of the robot actuator”).
Perry modified by Dalley teaches an exoskeleton which utilizes similar sensors to determine discrepancies in the sensors. Edsinger teaches using two or more sensors to determine discrepancies in the sensors. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the exoskeleton system of Perry modified by Dalley and further modify it with the plurality of sensors of Edsinger as Edsinger teaches that using multiple non-equivalent sensors can determine discrepancies in the sensors when multiple redundant sensors fail at the same time or in the same way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schreiber (US 20100234996) teaches using redundant force sensors in robots; Mooney (US 11148279) teaches exoskeleton devices that perform tests of a sensor to determine an accuracy of the sensor; Swift (US 20180221237) teaches determining whether a sensor in an exoskeleton system is operative; and Murray (US 20200346009) teaches using redundant sensors in an exoskeleton device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303) 297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./          Examiner, Art Unit 3664                                                                                                                                                                                              /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664